                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JAMES N. BYNUM,
ADC #162076                                                                            PLAINTIFF

v.                            Case No. 4:18-cv-00627-KGB/JJV

TAMMY KIMBLE, et al.                                                               DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

James N. Bynum’s claims are dismissed. The relief requested is denied.

       So ordered this 24th day of September, 2019.



                                                    _____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
